OVERTON, Chief Justice.
We review this conviction for criminal contempt on direct appeal from a decision of the Hillsborough County Circuit Court upholding the constitutionality of Section 38.22, Florida Statutes. We have jurisdiction.1
Contrary to the instructions of the trial judge the appellant brought into petit jury deliberations in a criminal case two newspaper clippings containing information relevant to the case before it. She showed these clippings to other members of the jury. One of the jury members reported the incident to the court. Following a petition by the prosecutor, the court ordered appellant to show cause why she should not be held in contempt of court for violation of its admonition.
After hearing the matter, the court found her in criminal contempt of court, sentenced her to ninety days in jail, and suspended the sentence in its entirety.
Appellant contends she was entitled to a trial by jury. That issue has been answered in Aaron v. State, 345 So.2d 641 (Fla.1977). Appellant was not entitled to a jury trial, and Section 38.22, Florida Statutes, and Florida Rule of Criminal Procedure 3.840, under which her contempt hearing proceeded, were constitutionally applied. Aaron v. State, supra.
Appellant’s remaining allegations are without merit.
Affirmed.
ADKINS, BOYD, ENGLAND, SUND-BERG, HATCHETT and ROBERTS (Retired), JJ., concur.

. Art. V, § 3(b)(1), Fla.Const.